                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ROBERT J. SMALLWOOD,

       Plaintiff,

v.                                                       Civ. No. 21-446 GBW

ANDREW SAUL,
Commissioner of the
Social Security Administration,

       Defendant.


          ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS

       This matter comes before the Court on Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis. Doc. 2. For the reasons stated below, the Court GRANTS Plaintiff’s

Motion.

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that

the Court may authorize the commencement of any suit without prepayment of fees by

a person who submits an affidavit that includes a statement of all assets the person

possesses and that the person is unable to pay such fees.

       When a district court receives an application for leave to proceed in forma
       pauperis, it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted.
       Thereafter, if the court finds that the allegations of poverty are untrue or that the
       action is frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 F. App’x 879, 884 (10th Cir. 2010) (unpublished) (citing Ragan v.
Cox, 305 F.2d 58, 60 (10th Cir. 1962)). “[A]n application to proceed in forma pauperis

should be evaluated in light of the applicant’s present financial status.” Scherer v.

Kansas, 263 F. App’x 667, 669 (10th Cir. 2008) (unpublished) (citing Holmes v. Hardy, 852

F.2d 151, 153 (5th Cir. 1988)). “The statute [allowing a litigant to proceed in forma

pauperis] was intended for the benefit of those too poor to pay or give security for

costs[.]” Adkins v. E.I. DuPont De Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that

one cannot because of his poverty pay or give security for the costs and still be able to

provide himself and dependents with the necessities of life.” Id. at 339.

       The Court grants Plaintiff’s Motion to proceed in forma pauperis. Plaintiff signed

an affidavit in support of his application in which he swears that he is unable to pay the

costs of these proceedings and declares under penalty of perjury that the information

about his income is true. Since Plaintiff’s monthly expenses match his monthly income,

and because Plaintiff is unemployed and owes back rent, the Court concludes that

Plaintiff is unable to prepay the fees and costs of this proceeding. See generally doc. 2.

       Therefore, Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (doc. 2) is

GRANTED.




                                           ____________________________________
                                           GREGORY B. WORMUTH
                                           UNITED STATES MAGISTRATE JUDGE


                                              2
